Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00705-CR

                                     Ernesto Esquivel GARCIA,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR7806
                          Honorable Kevin M. O’Connell, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: October 21, 2020

AFFIRMED

           A jury found appellant Ernesto Esquivel Garcia (“Garcia”) guilty of murder, and the trial

court sentenced him to confinement for life. Garcia’s court-appointed appellate counsel filed a

brief containing a professional evaluation of the record in accordance with Anders v. California,

386 U.S. 738 (1967). Counsel concludes the appeal has no merit. Counsel provided Garcia with a

copy of the brief and informed him of his right to review the record and file his own brief. See

Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State,
                                                                                        04-19-00705-CR


924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Garcia did not file a pro se

brief.

         After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit. The judgment of the trial court is affirmed, and counsel’s request to withdraw is granted.

See id. No substitute counsel will be appointed. Should Garcia wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the later of: (1) the date of this opinion, or (2) the date

this court overrules the last timely motion for rehearing. See TEX. R. APP. P. 68.2. Any petition for

discretionary review must be filed in the Texas Court of Criminal Appeals. See id. R. 68.3. Any

petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See id. R. 68.4.

                                                   Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH




                                                  -2-